         Case 1:06-cv-00078-SPB Document 99 Filed 01/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 VOICES FOR INDEPENDENCE, ET AL.,                  }
                                                   } No. 1:06-cv-00078-MRH
                               Plaintiffs,         }
                                                   } Judge Hornak
                vs.                                }
                                                   }
 COMMONWEALTH OF PENNSYLVANIA                      }
 DEPARTMENT OF TRANSPORTATION,                     }
 ET AL.,                                           }
                                                   }
                               Defendants.         }


                                       STATUS REPORT

       AND NOW, come the Defendants, Commonwealth of Pennsylvania Department of

Transportation (“PennDOT”) and Biehler (“the State Defendants”), by their attorneys, Scott A.

Bradley, Senior Deputy Attorney General, and Karen M. Romano, Chief Deputy Attorney General,

Chief, Litigation Section, and submit the following reports as required by the several Settlement

Agreements between Plaintiffs and Defendant Commonwealth of Pennsylvania Department of

Transportation in the above-captioned case:




       1. PennDOT’s annual report for 2019 for the City of Erie is attached hereto, at Exhibit A

(City of Erie), and is now being filed with the Court herewith.

       2. PennDOT’s annual report for 2019 for the City of Meadville is attached hereto, at Exhibit

B (City of Meadville), and is now being filed with the Court herewith.
          Case 1:06-cv-00078-SPB Document 99 Filed 01/31/20 Page 2 of 2




       WHEREFORE, the State Defendants respectfully request that this Honorable Court accept

the reports being herewith filed in this matter.




                                                   Respectfully submitted,

                                                   JOSH SHAPIRO
                                                   Attorney General


                                                         s/ Scott A. Bradley
 Office of Attorney General                            Scott A. Bradley
 Litigation Section                                    Senior Deputy Attorney General
 1521 Waterfront Place                                 Attorney I.D. No. 44627
 Mezzanine Level
 Pittsburgh, PA 15222                                  Karen M. Romano
                                                       Chief Deputy Attorney General
 Phone: (412) 565-3586
 Fax: (412) 565-3019

Date: January 31, 2020




                                                   2
